



CURTISS-WRIGHT CORPORATION
SAVINGS AND INVESTMENT PLAN
As Amended and Restated effective January 1, 2015
FIFTH INSTRUMENT OF AMENDMENT
Recitals:
1.
Curtiss-Wright Corporation (the “Company”) has heretofore adopted the
Curtiss‑Wright Corporation Savings and Investment Plan (the “Plan”) and has
caused the Plan to be amended and restated in its entirety effective as of
January 1, 2015.

2.
Subsequent to the most recent amendment and restatement of the Plan, the Company
has decided to amend the Plan for the following reasons (capitalized terms used
but not defined herein are as defined in the Plan):

a.
To provide for the merger of the Teletronics Technology Corp. 401(k) Profit
Sharing Plan into the Plan effective on or about June 1, 2017; and

b.
To increase the cashout limit for Members whose Annuity Starting Dates occur
prior to age 65 from $1,000 to $5,000 and to provide for an automatic rollover
IRA for such Members who do not elect to have their mandatory distribution paid
in a direct rollover to an eligible retirement plan or to receive such
distribution directly in cash.

3.
Section 12.01(a) of the Plan permits the Company to amend the Plan at any time
and from time to time.

4.
Section 12.01(b) authorizes the Administrative Committee to adopt Plan
amendments on behalf of the Company under certain circumstances.

5.
Certain of the Plan amendments described herein shall be subject to approval by
the Board of Directors.

Amendments to the Plan:
1.
Effective July 1, 2017, Sections 9.02(b)(ii) and 9.09 are each amended by
substituting the term “$5,000” for the term “$1,000”.

2.
Effective July 1, 2017, Section 9.03(c) is amended in its entirety to read as
follows:

(c)
Notwithstanding the provisions of subsections (a) and (b), if the value of the
Vested Portion of the Member's Accounts (including his Rollover Contributions
Account) is not greater than $5,000, a lump sum payment shall automatically be
made as soon as administratively practicable following the Member's termination
of employment. Notwithstanding any provision of the Plan to the contrary, in the
event that the Member’s Annuity Starting Date occurs prior to the 65th
anniversary of the Member’s date of birth and the value of the Vested Portion of
the Member’s Accounts determined as of his Annuity Starting Date amounts to
greater than $1,000 but not greater than $5,000, if such Member does not elect
to have his distribution paid directly to an “eligible retirement plan” (as
defined in Section 9.08(b)) specified by the Member in a “direct rollover” (as
defined in Section 9.08(d)) or to receive such distribution directly in
accordance with the provisions of this Article 9, then the Plan Administrator
will pay such distribution in a direct rollover to an individual retirement
account






--------------------------------------------------------------------------------





or annuity described in Section 408(a) or (b) of the Code designated by the
Administrative Committee.
3.
The Teletronics Technology Corp. 401(k) Profit Sharing Plan (the “TTC Plan”)
shall be and hereby is merged with and into the Plan effective on or about June
1, 2017, with the surviving plan being the Plan. Accounts transferred to the
Plan from the TTC Plan shall initially be invested in the Investment Fund
designated by the Administrative Committee, which shall be the Fidelity Freedom
Fund selected on the basis of the Member’s age. Any Member may thereafter change
the investment of his Accounts, including the transferred amounts, in accordance
with the Plan’s provisions relating to the investment of Members’ Accounts.

Except to the extent amended by this Instrument of Amendment, the Plan shall
remain in full force and effect.
IN WITNESS WHEREOF, this amendment has been executed on this ____ day of
__________________, 2017.


Curtiss-Wright Corporation
Administrative Committee




By:        
Paul J. Ferdenzi





